DETAILED ACTION
Claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a flowchart for a fault examination algorithm (Sheet 2); and a way of estimating the population within a defined region (Sheet 3) as described in the specification, page 6, lines 4 and 5.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  the first limitation ends with a colon instead of a semi-colon.  Appropriate correction is required.
Claims 1, 16 and 17 are objected to because of the following informalities:  there appears to be a verb missing just before the phrase “a priority…” in the last limitation. Examiner recommends using “calculating”, “determining”, “defining” or some other word that explains how the priority is being determined. Appropriate correction is required. For the purposes of examination, the word “determining” will be implied until Applicant corrects the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a data carrier. The specification does not provide a definition for a carrier, much less a data carrier. The broadest reasonable interpretation of a data carrier includes transitory signals per se or carrier waves, which do not fall into one of the four statutory categories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0065628 A1 (Olnick et al.), in view of US 2021/0217120 A1 (Del Forn et al.); and Official Notice as indicated below.

As to Claims 1, 16 and 17, Olnick et al. disclose a method of (Olnick et al. – Abstract); a data carrier to (Olnick et al. – ¶ [0015]); and a fault monitor for (Olnick et al. – ¶ [0017]), respectively, fault monitoring in a utility supply network (Olnick et al. – ¶ [0056]), comprising: 
receiving signals, each signal about a performance of the network at a respective location (Olnick et al. disclose the smart meters that report electrical outages and restoration signals - ¶ [0021]; and reports from consumers - ¶ [0023]); 
defining a region based on the locations specified in the received signals (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]); 
determining an estimate of a user population in the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]); and 
according the region, based on the estimate, [determining] a priority for one or more of fault investigation and remediation (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing {determining a priority} the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]).
Olnick et al. receives its outage and restoration signals and reports primarily from smart meters as cited above, and calls from customers reporting outages (Olnick et al. - ¶ [0023]). One could argue that smart meters are users. However, in the spirit of the Applicant’s specification which speaks to human users, Olnick et al. does not expressly disclose that the consumers are reporting outages at their own homes, but rather sometimes reporting a downed power line. However, Del Forn et al., in the same field of electric utility recovery, disclose
receiving user queries, each user query about a performance of the network at a respective location (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem/restoration information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]).
It would have been obvious to one of ordinary skill in the art to combine factoring human reports of outages, taught by Del Forn et al., with outages automatically reported by devices, taught by Olnick et al., in order to capture outages not automatically captured and reported by smart meters; and to verify that automatic device reported outages are not false outage signals.

As to Claim 2, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1 wherein determining an estimate of a user population in the region comprises: 
determining an estimate of a total population within the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. This is an estimate of the total population effected by the outages); and 
determining the estimate of the user population based on the estimate of the total population within the region and an estimate of the proportion of the total population that are users (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. This is an estimate of the total population effected by the outages. It is assumed that all occupants of households, dwellings, buildings, etc. are users of electricity).

As to Claim 3, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 2, 
wherein determining an estimate of a total population within the region comprises assessing the fraction of a geographical area that falls within the region and counting that fraction of a population estimate of the geographical area towards the estimate of the total population estimate within the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. Prioritizing a region to service first determines a subset of the entire customer base serviced by the power company).

As to Claim 4, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 3, 
wherein the geographical area and its population estimate are specified in one of a population map and a database (Olnick et al. disclose the database - ¶ [0023]).

As to Claim 5, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein determining an estimate of a user population in the region comprises accounting for temporal variation of the population in the region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. Examiner takes Official Notice that as power loss conditions will change over time {temporal variation} with a change of storm activity, prioritizing where to send the remediation crews will change as well).

As to Claim 6, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the priority is an absolute, predetermined priority level (Del Forn et al. disclose the user reporting a power line down - ¶ [0002]. Examiner takes Official Notice that a downed power line is an important location event that needs absolute prioritized remediation).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 7, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the priority is relative to a further priority accorded to a further region (Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]. Examiner takes Official Notice that as power loss conditions will change with a change of storm activity, prioritizing where to send the remediation crews will change as well).

As to Claim 8, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, wherein the priority is based on at least one of: 
the number of user queries corresponding to the region in a given time period; one of the typical or estimated revenue generated by the network in the region; a presence of an important person in the region; whether or not there is a previously-identified issue affecting the region; whether the region is one of the most popular regions in the network; and a presence of an important location within the region (Del Forn et al. disclose the user reporting a power line down - ¶ [0002]. Examiner takes Official Notice that a downed power line is an important location that needs heightened prioritized remediation).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 9, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the network is a communications network (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center via cellular service 120 – Fig. 1 and ¶¶ [0026-0027]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 10, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the user queries are user reports of dissatisfaction of performance of the network (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center via cellular service 120 – Fig. 1 and ¶¶ [0026-0027]. Examiner takes Official Notice that reporting problem information is a form of reporting dissatisfaction).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 11, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the user queries come from users of the network, via one or more of: 
the users' electronic devices; a web-page; and a customer call centre (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 12, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, 
wherein the user queries are collected in a rolling time period (Del Forn et al. disclose monitoring using a SCADA system, known in the art to be logic processors that repeated execute code that repeats itself continuously over a time period - ¶¶ [0022-0023]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 13, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 12, 
wherein the rolling time period is four hours (Examiner takes Official Notice that this is simply an obvious design choice).

As to Claim 14, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 1, further comprising 
the step of reporting a status of fault investigation and remediation to affected users (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 15, the combination of Olnick et al. and Def Forn et al. discloses the method of claim 14, 
wherein the status is based on the priority level (Del Forn et al. disclose the users 110 and 136 sending and receiving electrical problem information to/from a central processing center 120 – Fig. 1 and ¶¶ [0026-0027]. Olnick et al. disclose determining the number of customers affected by power outages in one region vs. another, and prioritizing {determining a priority} the dispatching of crews to address areas {regions} with the most customers {population} effected over area with less customers {population} effected - ¶ [0003]).
The motivation and obviousness arguments are the same as in Claim 1.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444